Citation Nr: 0533535	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  97-09 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1958 to 
October 1960 and from October 1961 to August 1962.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 1995 rating decision.  


FINDING OF FACT

The competent medical evidence fails to link the veteran's 
Parkinson's disease with his time in service.

CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease 
are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran asserts throughout his claim that he developed 
Parkinson's disease as a result of exposure to toxic 
chemicals while serving as a military exterminator.  He 
submitted information showing that he was a preventive 
medicine specialist, and showing that the position included 
duties such as controlling diseases like malaria, typhus, 
plague, etc., by breaking the transmission cycle and using 
hazardous materials such as insecticides, herbicides, and 
rodent control agents.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The veteran and numerous family members have provide written 
statements that describe his development of Parkinsonian 
symptoms, and which provide their sincere belief that the 
veteran's Parkinson's disease is related to the in-service 
chemical exposure.  However, the record does not show that 
the veteran or the others who have provided these statements, 
have the medical expertise required by VA law to provide 
competent medical opinions as to the relationship between in-
service exposure to chemicals and the development of 
Parkinson's disease many years after service discharge.  
These opinions alone do not meet the burden imposed by 38 
C.F.R. §§ 3.303 and 3.309 with respect to the relationship 
between events incurred during service and the claimed 
disability of Parkinson's disease.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Statements submitted by the veteran 
and others qualify as competent lay evidence.  Competent lay 
evidence is any evidence not requiring that the proponent to 
have specialized education, training, or experience.  Lay 
evidence is considered competent if it is provided by a 
person who has knowledge of facts or circumstances and who 
can convey matters that can be observed and described by a 
layperson.  See 38 C.F.R. § 3.159(a)(2) (2004).  Competent 
medical evidence is evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2004).  Competent medical evidence is considered 
more probative than competent lay evidence.

The medical evidence in this case consists of a May 1995 
letter from the veteran's private doctor which reports that 
the veteran has Parkinson's disease.  Dr, P. relates that 
"there is certainly a link between pesticide exposure and 
risk of Parkinsonism."  Dr. P. states the veteran' indicated 
to him that he had been exposed to a significant amount of 
pesticides during his time in the military.  He advances that 
it was his professional opinion was that the veteran's 
exposure to pesticides while in service may have some 
relationship to his Parkinsonism and this is supported by the 
medical literature.  Dr. P. provided no medical literature to 
accompany his opinion, nor did he provide citation to such 
literature.  

Several medical treatises were submitted in an effort to 
demonstrate the possible etiologic relationship between 
pesticide exposure and Parkinson's disease.  In regard to 
medical treatise evidence, the United States Court of Appeals 
for Veterans Claims (the Court) has held that a medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  

In this case, the treatise evidence submitted on behalf of 
the veteran t is not accompanied by the opinion of any 
medical expert.  Additionally, while the veteran's doctor 
indicated that the veteran's Parkinson's disease may be 
related to chemical exposure while in service, a medical 
opinion which uses the term "may" is the same as indicating 
that it "may not" and is therefore too speculative to 
provide the requisite nexus.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  While Dr. P. references medical literature, 
he does not identify it.  As such, the Board concludes that 
the medical opinion and the medical studies are insufficient 
to establish the required medical nexus between the veteran's 
Parkinson's disease and his time in service. 

The Board's request, the veteran was examined in January 1999 
to determine whether there was a connection between the 
veteran's Parkinson's Disease and service.  The VA examiner 
noted that Parkinson's disease had been diagnosed in 1985, 
after the veteran had suffered a cerebral concussion.  The 
examiner commented that post concussion syndrome is a rare 
cause of Parkinsonian Syndrome and that such diagnoses were 
made cautiously.  After reviewing the veteran's claims file, 
the examiner opined that it was unlikely that the veteran's 
Parkinson's disease was related to his in-service exposure to 
toxic and other hazardous material.  The examiner explained 
that it was impossible to actively determine the etiology of 
the veteran's Parkinson's disease.

While the evidence of record reflects that the veteran does 
have Parkinson's disease, the veteran's claims folder is void 
of a medical opinion of record providing the requisite link 
between the veteran's current disease and his time in 
service.

The veteran's separation physical in June 1962 failed to note 
any medical defects; and the veteran's Parkinson's disease 
was not diagnosed for several decades following service.  The 
veteran's spouse, friends and family members have submitted a 
number of letters attesting to the veteran's disease and 
noting his in-service job as an exterminator, and in certain 
cases suggesting that the veteran's Parkinson's disease was 
caused by chemical exposure during his time in service; 
however, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation; and, as such, the letters are 
also unable to provide the medical nexus between the 
veteran's Parkinson's disease and his time in service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Given the lack of a medical opinion of record linking the 
veteran's Parkinson's disease to his time in service, the 
Board finds that the preponderance of evidence is against the 
veteran's claim, and it must therefore be denied.


II.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and provides an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).
 
The RO provided the veteran VCAA notice via a July 2005 
letter, which clearly advised him of the first, second, third 
and fourth elements required by Pelegrini II.  

The Board notes that in the present case, the unfavorable 
rating decision that is the basis of this appeal was already 
decided prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial decision, the RO did not 
err in not providing such notice.  Rather, the veteran has 
the right to content complying notice and proper subsequent 
VA process.  Pelegrini, 18 Vet. App. at 120.  VA has provided 
the veteran with every opportunity to submit evidence, argue 
for his claim, and respond to VA notices, and VA notified him 
of the VCAA elements in July 2005.

As to VA's duty to assist, private treatment records and 
service medical records are in the file, and a VA medical 
opinion was obtained in an effort to determine the etiology 
of the veteran's Parkinson's disease (and the report of this 
examination has been associated with the claims folder).
 
VA has satisfied its duties to notify and assist in 
accordance with the VCAA, and additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Therefore, the veteran is not prejudiced by the 
Board's adjudication of his claims.

ORDER

Service connection for Parkinson's disease is denied.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


